                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION


JOHNNA LAURINE LEWIS-MORSE,                          )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:18-CV-48-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES defendant's
objections to the M&R [D.E. 17] and REMANDS the action to the Commissioner for a new
hearing before a different ALJ who is properly appointed.


This Judgment Filed and Entered on March 12, 2020, and Copies To:
Joseph Russell Fentress, IV                          (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 12, 2020                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
